Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 06/27/2022.  In making the below rejections, the examiner has considered and addressed each of the applicant’s arguments. Claims 1-10 are currently pending and being examined.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kabasawa (USPN 6,755,611) in view of Corsano (USPN 3,291,156) further in view of Orser (USPN 2,905,355).
In reference to independent claim 1, Kabasawa teaches a vacuum pump (fig 1), comprising: a casing (10) that has an inlet port (16) and an outlet port (17); and a rotor (41) that has a recessed portion (91) opened toward the inlet port (16) and is fastened to a rotor shaft (18) by a bolt (93) disposed in the recessed portion (the bolt 93 is placed thru the recessed portion 91 into the shaft 18), the vacuum pump further comprising a cover (80) that has an outer peripheral portion supported on an end surface of the rotor that opposes the inlet port (edges of 80 is supported by the end surface of the rotor 41).  
Kabasawa does not teach a flexible cover that has an outer peripheral portion supported on an end surface of the rotor that opposes the inlet port, and a central portion caved in the recessed portion of the rotor, the flexible cover covering the recessed portion by elastically deforming into a convex shape toward the recessed portion and being made of metal.  
Corsano, a similar cover as used in Kabasawa, teaches a flexible cover (2, fig 1) that has an outer peripheral portion (8) supported on an end surface (9, fig 2) of the rotor that opposes the inlet port, and a central portion (14) caved in the recessed portion of the rotor, the flexible cover (2) covering the recessed portion by elastically deforming into a convex shape toward the recessed portion (col 3, lines 32-35 discloses “the plates 2 and 3 are made from a plastic or other similar type of material which together with the ribs 11 and 18 allows resistive flexing of the bases 4 and 14” furthermore fig 3 shows the plate 2 fully deformed into a convex shape toward the recessed portion).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the cover of Corsano in the vacuum pump of Kabasawa “to provide apparatus for effecting a fluid tight seal adjacent the end of a conduit and to regulate the amount of force which may be applied in a .generally radial direction against the inner wall of the conduit to effect the seal” col 1, 36-40; Corsano.  Furthermore the ribs 11 act as vanes to help move particles away from the recess like the vanes in the cover 180 of Kabasawa.
Corsano does not disclose the flexible cover being made of metal.
Orser, a similar flexible cover for covering a container9 (col 1, lines 15-23) , discloses a flexible cover (7, fig 2) being made of metal (col 2, lines 62-63 discloses “Another metallic plate 7 also apertured as at 8 to accommodate the bolt 5”).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the flexible cover of Kabasawa in view of Corsano metallic like in Orser  so it is “exceedingly simple to manipulate” col 3, lines 3-4; Orser. By making the flexible cover metallic, a common and robust material, it makes the cover simple to manipulate without having to worry about cracking or breaking since metals flex.  Furthermore, Corsano’s disclosure does not explicitly limit the cover to plastic but rather openly specifies “similar type of material”. Metal is broad enough to encompass a material that is similar to the plastic disclosed in Corsano.  Finally, It would have been obvious to one having ordinary skill in the art (at the time the invention was made) before the effective filing date of the claimed invention to include the metal as taught by Orser into the device of Kabasawa in view of Corsano because it has been held that a simple substitution of one known element, the metal, for another, the plastic, to obtain predictable results, a flexible cover, was an obvious extension of prior art teachings, KSR, 550 U.S. at 419, 82 USPQ2d at 1396, MPEP 2141 III B. 

In reference to dependent claim 2, Kabasawa in view of Corsano and Orser teaches the vacuum pump according to claim 1, Corsano further teaches a cover (2, 23, and 3, fig 1) comprising a reinforcing cover (23) that is disposed on the flexible cover (2) to support the flexible cover that elastically deforms (fig 2 shows the reinforcing cover reinforcing the cover 2).  
In reference to dependent claim 3, Kabasawa in view of Corsano and Orser teaches the vacuum pump according to claim 2, Corsano further teaches a cover (2, 23, and 3, fig 1) wherein the reinforcing cover (23) has an outer diameter smaller than an outer diameter of the flexible cover (fig 1 shows the reinforcing cover diameter 23 is smaller than the cover 2).  
In reference to dependent claim 4, Kabasawa in view of Corsano and Orser teaches the vacuum pump according to claim 1, Corsano further teaches a cover (2, 23, and 3, fig 1) further comprising a flat cover (3) that is disposed adjacent to the flexible cover (2) on a side opposite to the inlet port across the flexible cover (Corsano is silent to an inlet port, however as combined the inlet port would be above the cover in fig 2 on the side opposite the flexible cover 2 from the flat cover 3), and that supports the flexible cover (flat cover 3 supports the flexible cover 2).  
In reference to dependent claim 5, Kabasawa in view of Corsano and Orser teaches the vacuum pump according to claim 1, Corsano further teaches a cover (2, 23, and 3, fig 1) wherein the flexible cover (2) has a rigidity lowering portion (area between ribs 11, fig 1) for locally lowering a rigidity of the flexible cover (the holes between 11 lowers the rigidity of the flexible cover 2).  
In reference to dependent claim 6, Kabasawa in view of Corsano and Orser teaches the vacuum pump according to claim 5, Corsano further teaches a cover (2, 23, and 3, fig 1) wherein the rigidity lowering portion (holes between ribs 11, fig 1) is formed of a plurality of punched holes (holes between ribs 11, fig 1) that are formed concentrically around the central portion of the flexible cover (holes between ribs 11 can be considered holes, claim language does not specify that the holes are thru holes or the shape of the holes), and the vacuum pump further comprises a flat cover (3) that is disposed adjacent to the flexible cover (2) on a side opposite to the inlet port  across the flexible cover (Corsano is silent to an inlet port, however as combined the inlet port would be above the cover in fig 2 on the opposite side of the flexible cover 2 from the flat cover 3), and that is inserted into the recessed portion (recess of 10) of the rotor (Corsano is silent to a rotor, however Kabasawa does discloses a rotor).  
In reference to dependent claim 7, Kabasawa in view of Corsano and Orser teaches the vacuum pump in claim 1, Corsano discloses a flexible cover (2), which is used in the vacuum pump (fig 1 of Kabasawa) according to claim 1 (see rejection above).  
In reference to dependent claim 8, Kabasawa in view of Corsano and Orser teaches the vacuum pump in claim 1, Kabasawa further discloses a rotor (41, fig 1), which is used in the vacuum pump according to claim 1 (see rejection above).  
In reference to dependent claim 9, Kabasawa in view of Corsano and Orser teaches the vacuum pump according to claim 2, Corsano further teaches a cover (2, 23, and 3, fig 1) further comprising a flat cover (3) that is disposed adjacent to the flexible cover (2) on a side opposite to the inlet port (Corsano is silent to an inlet port, however as combined the inlet port would be above the cover in fig 2) across the flexible cover (2), and that supports the flexible cover (flat cover 3 is adjacent to and supports the flexible cover 2 and is opposite to where the inlet port of Kabasawa would be in the combined unit).  
In reference to dependent claim 10, Kabasawa in view of Corsano and Orser teaches the vacuum pump according to claim 3, Corsano further teaches a cover (2, 23, and 3, fig 1) further comprising a flat cover (3) that is disposed adjacent to the flexible cover (2) on a side opposite to the inlet port (Corsano is silent to an inlet port, however as combined the inlet port would be above the cover in fig 2) across the flexible cover (2), and that supports the flexible cover (flat cover 3 is adjacent to and supports the flexible cover 2 and is opposite to where the inlet port of Kabasawa would be in the combined unit).

Response to Arguments
Applicant's arguments filed on 06/27/2022 have been considered but, unless otherwise addressed below, are moot in view of the new ground(s) of rejection. 
In reference to applicant’s argument “Replacing Kabasawa's blades with ribs located in a recess as shown in Corsano would appear to prevent such radial movement. In particular, cylindrical walls 7 of plate 2 would appear to block any radial movement of the molecules. Since this would render Kabasawa unsuitable for its intended purpose, MPEP §2143.01 V indicates that there is not motivation for making the proposed modification.” examiner respectfully disagrees.  The ribs located in the recess would generate flow when rotating and the curved cylindrical walls 7 would angle the radial movement of the molecules up rather than blocking the flow altogether. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        /DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746